Title: To John Adams from Anonymous, 21 April 1826
From: Anonymous
To: Adams, John


				
					
					April 21—1826
				
				a Bostonian who reveres the “Sage of Quincy” takes the liberty of transmitting him this newspaper from Ohio—as possibly it may not reach his retreatHe cannot avoid expressing his gratification, that after all the shallow abuse which has been recently poured forth upon the present administration, there is a good feeling in the Western country, correspondent to that which is felt by the high minded and intelligent citizens in every part of the Union
				
					
				
				
			